Exhibit 8.3.3 AMENDMENT TO FUND PARTICIPATION AGREEMENT The Fund Participation Agreement dated as of May 13, 1997, as amended January 1, 1999, May 1, 2001, and June 3, 2002 (the “Agreement”), between American Fidelity Assurance Company, and each of Dreyfus Variable Investment Fund, Dreyfus Investment Portfolios, Dreyfus Stock Index Fund, Inc. (formerly known as “The Dreyfus Life and Annuity Index Fund, Inc. [d/b/a Dreyfus Stock Index Fund]”), and The Dreyfus Socially Responsible Growth Fund, Inc. (the “Participating Funds”) is hereby amended, as follows: 1. Exhibit A to the Agreement is hereby deleted, and replaced with the Exhibit A attached hereto. IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized officer of each of the undersigned as of this 1st day of November, 2010. AMERICAN FIDELITY ASSURANCE COMPANY DREYFUS VARIABLE INVESTMENT FUND By: /s/David R. Carpenter By: /s/Bradley Skapyak Name: David R. Carpenter Name: Bradley Skapyak Title: President Title: President Date: January 28, 2011 Date” 2/4/11 DREYFUS INVESTMENT PORTFOLIOS DREYFUS STOCK INDEX FUND, INC. By: /s/Bradley Skapyak By: /s/Bradley Skapyak Name: Bradley Skapyak Name: Bradley Skapyak Title: President Title: President Date: 2/4/11 Date: 2/4/11 THE DREYFUS SOCIALLY RESPONSIBLE GROWTH FUND, INC. By: /s/Bradley Skapyak Name: Bradley Skapyak Title: President Date: 2/4/11 EXHIBIT A LIST OF PARTICIPATING FUNDS Fund Code Fund Name Share Class Dreyfus Variable Investment Fund - International Value Portfolio Initial Shares Dreyfus Investment Portfolios - Technology Growth Portfolio Initial Shares The Dreyfus Socially Responsible Growth Fund, Inc. Initial Shares Dreyfus Stock Index Fund, Inc. Initial Shares
